IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON               FILED
                            JUNE 1999 SESSION
                                                       December 13, 1999

STATE OF TENNESSEE,                *               Cecil Crowson, Jr.
                                        No. W1999-01686-CCA-R3-CD
                                                  Appellate Court Clerk
      Appellee                     *    SHELBY COUNTY

V.                                 *    Hon. Chris Craaft, Judge

DENNIS E. BONDON,                  *    (Second Degree Murder)

      Appellant.                   *


For Appellant                           For Appellee

Tony N. Brayton                         Paul G. Summers
Assistant Public Defender               Attorney General and Reporter
201 Poplar, Suite 2-01                  425 Fifth Avenue North
Memphis, TN 38103                       Nashville, TN 37243-0493

                                        J. Ross Dyer
                                        Assistant Attorney General
                                        Criminal Justice Division
                                        425 Fifth Avenue North
                                        Nashville, TN 37243-0493



OPINION FILED:



AFFIRMED - RULE 20



NORMA MCGEE OGLE, JUDGE
                                       OPINION

              The appellant, Dennis E. Bondon, pled guilty in the Shelby County

Criminal Court on May 21, 1998, to the second degree murder of Evelyn Cowan.
The appellant pled guilty upon the understanding that the trial court would determine

his sentence. The trial court conducted a sentencing hearing on July 7, 1998, and

on August 12, 1998. Following the presentation of proof by the State and the
appellant, the court sentenced the appellant as a standard, Range I offender to

twenty-three years incarceration in the Tennessee Department of Correction. On

appeal, the appellant challenges the length of his sentence. Following a thorough
review of the record, we conclude that this is an appropriate case for affirmance

pursuant to Ct. of Crim. App. Rule 20.



              The record reflects that, on October 23, 1997, Ms. Cowan’s nude,

partially decomposed body was discovered in the appellant’s apartment located in

the Dixie Home Housing Project in Memphis, Tennessee, when neighbors detected

a foul odor emitting from the heating system. Dr. Cynthia Denise Gardner, a

pathologist, examined the body and determined that Ms. Cowan had died as a result
of “multiple injuries including blunt trauma to the head . . . [and] blunt trauma to the

chest.” With respect to the blunt trauma injuries to her head, Ms. Cowan had

suffered sixteen scalp lacerations. Some of the lacerations were caused by blows
applied with sufficient force to cause “scraping injuries” to the surface of Ms.

Cowan’s skull. Additionally, with respect to the blunt trauma injuries to her chest,

Ms. Cowan had suffered two broken ribs and multiple bruises on the “skin surface”
of her chest. Ms. Cowan had also suffered blunt trauma injuries to the area of her

mouth, including several broken teeth. Furthermore, Ms. Cowan had bruises on her

forearms and hands, characteristic of defensive injuries, and bruises on her right

leg. Ms. Cowan’s neck exhibited bruising “consistent with finger marks.” Finally,
Ms. Cowan had suffered a stab wound measuring two inches in the right side of her

neck. Dr. Gardner testified that the stab wound alone would not have been fatal.



              The appellant was arrested on October 24, 1997. Upon being advised


                                            2
of his Miranda rights, the appellant informed the police that Ms. Cowan had been his

girlfriend for seven years, and he admitted killing Ms. Cowan during an argument on

October 17, 1997. The appellant stated that he beat Ms. Cowan with a broom
handle and pieces of a wooden clothes rack and stabbed her in the neck with a

steak knife. The record reflects that the assault occurred over a period of time

amounting to approximately thirty minutes. After Ms. Cowan collapsed and while
she was still breathing, the appellant changed his clothing and left the apartment. At

the sentencing hearing, the appellant testified that he neglected to call an

ambulance, because he “lost [his] train of thought.” Nevertheless, he returned to the
apartment the following day and, after confirming that Ms. Cowan was dead,

covered her body and again departed.



              At the sentencing hearing, the appellant also admitted assaulting Ms.

Cowan in 1990, but denied otherwise abusing Ms. Cowan prior to the day of her

murder. However, the State presented the testimony of Libby Sumlin, who testified

that during the year preceding Ms. Cowan’s murder she frequently visited the

appellant’s neighbor, Alice Holloway. During several visits, Ms. Sumlin observed
Ms. Cowan enter the appellant’s apartment without any visible injuries. While Ms.

Cowan was inside the appellant’s apartment, Ms. Sumlin heard her screaming. Ms.

Cowan later emerged with bruises on her face.


              In imposing a sentence of twenty-three years, the trial court found by a

preponderance of the evidence that, prior to the murder, the appellant had assaulted
Ms. Cowan. Accordingly, the court applied the enhancement factor set forth in

Tenn. Code. Ann. § 40-35-114(1) (1997), that the appellant had a previous history of

criminal behavior, but accorded this factor very little weight. In contrast, the court

accorded considerable weight to its finding that the appellant had treated Ms.
Cowan with exceptional cruelty during the commission of the offense. Tenn. Code.

Ann. § 40-35-114(5). See, e.g., State v. Gray, 960 S.W.2d 598, 611 (Tenn. Crim.

App. 1997)(in a second degree murder case, this court approved application of
enhancement factor (5) when the victim was severely beaten). Finally, the court


                                            3
applied enhancement factor (9), Tenn. Code. Ann. § 40-35-114, that the appellant

employed a deadly weapon during the commission of the offense. The court found

no mitigating factors. See, e.g., State v. Curry, No. 02C01-9711-CR-00452, 1998
WL 376353, at *5 (Tenn. Crim. App. at Jackson), perm. to appeal denied, (Tenn.

1998)(every citizen is expected to refrain from criminal conduct and is also expected

to have a stable work history if the economy permits the citizen to work, the citizen is
not disabled, and the citizen is not independently wealthy).



              Appellate review of the length of a sentence is de novo. Tenn. Code.
Ann. § 40-35-401(d) (1997). The burden is upon the appellant to demonstrate the

impropriety of his sentence. Tenn. Code. Ann. § 40-35-401, Sentencing

Commission Comments. Moreover, because the record reveals that the trial court
fully considered sentencing principles and all relevant facts and circumstances, this

court will accord the trial court’s determination a presumption of correctness. Id. at

(d); State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).



              We conclude that the record fully supports the trial court’s application
of the enumerated enhancement factors and the court’s conclusion that there are no

applicable mitigating factors. We affirm the judgment of the trial court pursuant to

Ct. of Crim. App. Rule 20.



                                                 Norma McGee Ogle, Judge

CONCUR:



David H. Welles, Judge



Thomas T. Woodall, Judge




                                           4